Citation Nr: 1313863	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to March 1956.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part denied      the Veteran's claim for service connection for a myocardial infarction. 

In June 2006, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder. 

The Board has previously remanded this claim several times for additional specified evidentiary development, most recently in August 2012. 

As noted in the September 2011 and August 2012 remands, the Board previously referred the issues of service connection for residuals of a head injury and a total disability rating based on individual unemployability due to service-connected disability (TDIU) for appropriate consideration.  These issues remain unadjudicated by the Agency of Original Jurisdiction (AOJ), and are again REFERRED to the AOJ for appropriate action.  Additionally, in a statement received in March 2013, the Veteran indicated that he was seeking an increased evaluation for his service-connected anxiety disorder and depressive disorder.  This issue has not been adjudicated by the AOJ and the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Board remanded this matter on multiple occasions.  Most recently, in August 2012, the Board determined that an additional supplemental opinion was necessary and such an opinion was rendered September 2012.    

Upon review of the evidence of record, the Board finds that there is insufficient information to render a decision at this point.  Notably, in the September 2012 report, the VA examiner indicated that the Veteran had a valvular heart disease which was unrelated to service, and aortic regurgitation likely due to hypertension.  Among his theories of entitlement, the Veteran has asserted that his heart disability is secondary to his service-connected anxiety disorder and depressive disorder.  Although the examiner indicated that aortic regurgitation was likely due to hypertension, he did not address any relationship between the current heart disorder and service-connected psychiatric disorder.  Therefore, the Board finds that the Veteran's claims folder must be sent to the September 2012 VA examiner for an addendum report to determine whether the Veteran's heart disability is caused or aggravated by his service-connected psychiatric disorder.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim in July 2002, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the cardiologist who conducted the July 2009 VA examination and provided the most recent supplemental opinion in September 2012.  He should be requested to review the file, his examination report, and supplemental opinions to determine the relationship, in any, between any current heart disability and service-connected psychiatric disorder.  If the same examiner is unavailable, a new opinion should be sought.  If the examiner determines that evaluation of the Veteran is necessary, arrangements should be made to schedule the Veteran for an examination. 

The examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that a heart disability was caused or is aggravated by the Veteran's service-connected anxiety disorder and depressive disorder.  

If the examiner determines that the Veteran's heart disability is aggravated (i.e., permanently worsened) by service-connected anxiety disorder and depressive disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


